Citation Nr: 1343328	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to March 28, 2012.

2.  Entitlement to a rating in excess of 50 percent for PTSD for the period from March 28, 2012 to September 24, 2013.

3.  Entitlement to a rating in excess of 70 percent for PTSD for the period beginning September 25, 2013.

4.  Entitlement to total disability based on individual unemployability (TDIU).






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1971, November 1990 to June 1991, and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and testified at a videoconference hearing in April 2013 before the undersigned Veterans Law Judge. A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February and June 2013.  The Board remanded the claim so that the Veteran could be scheduled for a requested Board hearing, treatment records could be obtained and he could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to an increased rating for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 25, 2013, the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, anxiety, depression, constricted affect, impaired concentration, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from April 25, 2013, the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas, due to symptoms such as suicidal ideation, obsessional rituals, irritability, anxiety, depression, constricted affect, impaired concentration, impaired memory, nightmares, easy startle response, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period prior to March 28, 2012, the criteria for an initial evaluation of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period between March 28, 2012 and April 24, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9411.

3.  For the period beginning April 25, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim. 

The May 2008 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  The May 2008 letter additionally informed the Veteran of how effective dates and disability ratings are decided.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  The June 2013 Board remand directed the RO to obtain any ongoing VA treatment records as well as any records prior to 2008 and any Vet Center records.  Additional records have been added to the virtual record, and the Montgomery Vet Center responded that the Veteran does not receive treatment at their facility.  As the Board will discuss in detail in its analysis below, the Veteran was provided with multiple VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that during his April 2013 hearing, the Veteran testified that his symptoms had worsened in the 14 months since his 2012 VA examination, and the Veteran and his representative did not complain of any inadequacies in the 2012 examination and report.  The Veteran was afforded another VA examination in September 2013.

The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ and representative discussed the Veteran's PTSD symptoms with him, and after determining that they had worsened, the Board remanded for additional examination.  The VLJ also asked about the Veteran's VA treatment, so that additional records could be sought.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  While the Veteran presented testimony before a Decision Review Officer in November 2007, he has declined the opportunity to present testimony before a Veterans Law Judge.   Therefore, the duties to notify and assist have been met.

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran seeks increased ratings for his service-connected PTSD under 38 C.F.R. §  4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Factual Background and Analysis

The Veteran currently has staged ratings for his service-connected PTSD.  Most recently, in an October 2013 rating decision, the Veteran's PTSD was increased to a 70 percent rating, effective September 25, 2013.  In an October 2013 statement, the Veteran noted that this increase allowed him to meet the criteria for schedular TDIU.  He stated that he could not concentrate long enough on any tasks given to him. And that he cannot work due to his service-connected disabilities.  Prior to the increased evaluation, the Veteran has continued to argue for ratings in excess of 30 percent and 50 percent.  Although he did not specifically argue for a rating in excess of 70 percent, the Board will assume that the Veteran seeks the highest rating available (here, 100 percent).

In March 2008, the Veteran's primary care physician referred him for a mental health consultation due to complaints of restless nights and increasing memory loss.  During his initial VA March 2008 treatment, he denied prior psychiatric treatment.  He had an appropriate affect, congruent mood, clear speech, fair eye-contact, and he denied suicidal or homicidal thoughts.

The Veteran was provided an initial PTSD VA examination in July 2008.  He reported PTSD symptoms of nightmares three times per week, flashbacks three times per week, frequent nervousness, on and off depressed feelings, on and off poor concentration, and irritability and short temper.  He endorsed chronic sleep impairment and avoidance behavior.  On mental status evaluation the Veteran's speech was normal, thought processes were intact and he denied hallucinations.  He reported he tended to isolate himself.  His mood was frequently nervous with depression every "now and then."  No suicidal or homicidal ideas were elicited during the evaluation.  His memory, insight and judgment were intact.  He was diagnosed with PTSD, and assigned a GAF in the 50 to 55 range "(moderate to severe posttraumatic stress disorder symptoms)."

In a December 2008 statement, the Veteran reported that he could not drive due to a fear of traffic.  He stated that he had horrible nightmares and on one occasion punched his wife in the eye in his sleep, leaving her eye swollen shut.  He stated he "felt like doors are closing in on me."  When he goes out to eat, he has to sit facing the entrance so he can see everyone who comes in.  He reported that in January he responded to a downed power line when it arced and made a loud noise.  He "jumped, [and his] foot touched the down line, and...[he] was forced to retire."  The power company was afraid that he would "jump and get killed."  "Some days I don't feel life is worth living."  And he reported yelling at his son for no reason.

On his September 2009 substantive appeal, the Veteran reported bad dreams and panic attacks five times a week.  He also reported being irritable and depressed.

In April 2011, the Veteran reported severe PTSD symptoms to a VA psychiatrist.  He endorsed daytime hypervigilance, severe nighttime hypervigilance, noise sensitivity, nightmares and tossing/thrashing nightly.  He also stated that crowds were intolerable.  He reported "little help" from Zoloft.  He reported daily flashbacks.  He avoided television and reported that his symptoms were disturbing his marriage.  He was unemployed and felt "that he could not function in a workplace," due to irritability.  He "spends days trying to ride horses."  On mental status examination, he was pleasant, cooperative and well-groomed.  His speech was normal.  He reported he was irritable and his mood was anxious.  He denied suicidal ideation.  His thought process was logical and his insight and judgment were good.  He was assigned a GAF of 55. 

Also in April 2011 during mental health treatment, he reported that he lost his job with the Alabama Power company in 2008 after he stepped on a power line, and that he can no longer "hold a job."  His affect was constricted.  He denied suicidal ideation, homicidal ideation, hallucinations and substance abuse.

In March 2012, the Veteran was afforded a VA psychiatric evaluation.  He continued to reside with his wife of more than 38 years, and continued to have relationships with family members, although he reported difficulties in his marriage "at times."  He reported having hit his wife when awakened suddenly from a disturbing dream.  He denied having any friends, but he had positive social interaction skills.  The examiner found that he had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner did not indicate that the Veteran was in danger of hurting himself or others, which is a symptom choice on the worksheet.  He was assigned a GAF of 58.

In June 2012, the Veteran stated that he had "panic attacks," and if he is startled he will "jump and scream."  He stated that people get mad at him for asking the same questions repeatedly, he is easily irritated, and he talks too loudly.  He reported he took "sleeping pills" but that he still has chronic sleep impairment.  He believed he was unemployed due to his mood swings.

A VA mental health treatment record from August 2012 showed that the Veteran denied audio/visual hallucinations, but endorsed nightmares up to three times a week.  He was appropriately dressed, calm, and cooperative during the interview.  He reported "some anxiety."  

In April 2013, the Veteran testified at a hearing that his PTSD had worsened since his VA examination roughly 14 months prior.  He also argued that he wanted an increased rating because members of his division had been awarded ratings in excess of 50 percent.  When asked to describe the symptoms of his PTSD, the Veteran reported that he feels uncomfortable, and his jumpy at night.  He reported he double-checks that the doors are locked at night as well.  He stated that he was the first one to go into church and the last to leave because he does not like being in crowds.  When he goes to restaurants he has to sit with his back to the door, and he hated it when people would sit behind him.  He stated his nightmares occurred two to three times per week.  Later, his representative asked him specific questions about possible PTSD symptoms.  The Veteran endorsed irritability and suicidal and homicidal thoughts that he has not acted on.  Regarding his employment, he stated that while working for the power company he was called out due to a downed power line.  When he walked near the line it "popped" and he "flipped backwards."  A policeman on the scene stated that the Veteran stepped on the live wire, and an ambulance was called.  He was sent to a hospital, but it came back that "nothing was wrong."  He went back to his employer and asked to go back to work, but he was sent home and later terminated.  He stated prior to this accident he "didn't have any problems as far as work, and [he] did the job."  After his termination from the power company he worked for a year and a half as a construction foreman.  He stated he worked as a truck driver as well, and that he was "laid off" because the local job ended and he did not want to travel.  He stated that he "got along pretty good" with people in his prior employments, but that he did not have to interact with people very often.  He also stated he "got along good with" his previous co-workers and supervisors.  He stated he had only a few friends, and that he did not go out with his wife very often due to wanting to avoid crowds.  In his leisure time, he liked to ride horses by himself.  He stated that he goes to see the VA psychiatrist roughly every six months, and he first sought treatment in 2006.  He stated his most troublesome PTSD symptoms were his nightmares and "jumpy" sleeping.

In a July 2013 statement, the Veteran reported he was easily agitated and "cannot stand to be around crowds."  He noted his symptoms of PTSD were "steadily getting worse."

During a September 2013 VA psychiatric examination, the Veteran reported intermittent, but continuing suicidal ideation.  He denied a history of suicide attempts but said that his wife "locked away" the guns and medications in the home.  He denied any plan or intent to commit suicide.  He continued to reside with his wife of more than 39 years, although he reported "problems" in the relationship.  He reported combat nightmares up to four times per week.  He had minimal social interactions, which he attributed to continuing symptomatology and irritability.  The examiner noted he had intact social skills.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Notably, the examiner did not indicate that the Veteran was in persistent danger of hurting himself or others, which is a symptoms choice on the examination worksheet.  The Veteran additionally reported that he has been unemployed since the 2012 VA examination.  He was "fired from AL Power Co. after 29 years" after he reacted poorly ("went for cover") to an explosion of a power line.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Overall, the Board notes that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating throughout the period on appeal.  He has continuously complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, chronic nightmares, and a tendency to isolate himself.  His affect has generally been normal, but was noted to be constricted on at least one occasion.  His speech has remained normal, and he has been noted to only have mild memory impairment.  His judgment has remained intact throughout the appeal period, and he has not been shown to have impaired abstract thinking.  He testified that although he was fired from Alabama Power, that he got along well with his coworkers and supervisors.  This is contrary to statements made about his irritability toward service calls during a 2008 evaluation.  Specifically, as the Veteran's new complaints of suicidal ideation during the September 2013 examination are part of the basis for his 70 percent rating, the Veteran denied suicidal ideation repeatedly prior to his April 2013 hearing.  While he stated that sometimes he thought life was not worth living in 2008, he denied suicidal thoughts several times thereafter.  This tends to show that his words were not an expression of suicidal thoughts but of a dissatisfaction with his life with PTSD. 

The Veteran's symptoms beginning April 25, 2013 are between a 50 and 70 percent rating based upon the 2013 VA examination and his hearing testimony.  He newly endorsed symptoms of suicidal thoughts and obsessional rituals (check that the doors to the house are locked at night) during the hearing and examination.  However, his speech has remained normal, he has reported "on and off" depression and "jumpy" feelings, although frequent anxiety.  He does not have PTSD symptoms such as impaired impulse control, spatial disorientation, or neglect of personal hygiene.  He also does not have the inability to establish and maintain effective relationships as he continues to reside with his wife of more than 39 years, continues to have a relationship with his son, has reported a "few" friends, and reported that he continues to go to church and the occasional restaurant.  Overall, the Board finds that his symptoms more nearly approximate a 70 percent rating beginning April 25, 2013 when he first expressed suicidal and homicidal ideation.

At no time during the period on appeal have the Veteran's symptoms of PTSD more nearly approximated the criteria for a 100 percent rating.  He does not have symptoms such as gross impairment of thought processes or communication, and has been quite understandable and logical in his explanations of his symptoms and life to the VA.  He has consistently denied hallucinations, and he has not shown any inappropriate behavior.  The 2012 and 2013 examiner both declined to find the Veteran a persistent danger to himself or others, and he has stated that he has not plan associated with his reported suicidal ideation.  He has no disorientation to time or place, and only exhibits mild memory impairment.  As noted, he has been married for 39 years, maintains a relationship with his son, and reports having a few friends.  Thus, even assuming he has total occupational impairment, he is not shown to have total social impairment so as to warrant a 100 percent rating under the schedular criteria.

Overall, the Veteran has received moderate to serious GAF scores, which are congruent with his 50 and 70 percent staged ratings.  Furthermore, the Board ultimately places greater probative weight on the specific symptomatology and clinical findings noted in the VA examinations and medical records, which demonstrate that the severity of Veteran's PTSD more closely approximated the criteria for 50 and 70 percent staged disability ratings.

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the period prior to April 25, 2013, and more nearly approximates the criteria for a 70 percent rating thereafter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's PTSD are of the type contemplated by the schedular criteria.  As discussed, he experiences occupational and social impairment due to symptoms such as suicidal ideation, obsessional rituals, irritability, anxiety, depression, constricted affect, impaired concentration, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.



ORDER

Entitlement to a rating of 50 percent, and no higher, for PTSD for the period prior to March 28, 2012 is granted.

Entitlement to a rating in excess of 50 percent for PTDS for the prior to April 25, 2013 is denied.

Entitlement to a rating in excess of 70 percent for PTSD for the period beginning April 25, 2013 is denied.


REMAND

In his most recent statement regarding his claim for TDIU, the Veteran reported that he is unable to do sedentary or physical jobs due to his service-connected disabilities.

The Veteran's employment history is still unclear from the record.  While he repeatedly acknowledges that he stopped working for Alabama Power in February 2008, he has made statements regarding employment from 2008 to 2010.  It is not clear if this employment was full time.

During the July 2008 VA examination he reported working for the Alabama Power Company from 1978 to February 2008; however, in February 2008, while working as a trouble-shooter answering calls, "he got irritated easily and short-tempered.  He became hyperalert with increased startle response and could not concentrate and focus and got stressed out on the job and was retired from the job" in 2008.  From February 2008 until the time of the examination, he was working as a "helper" in the electronics department of a construction company.  "The Veteran stated that in February 2008 while working for the Alabama Power [company] his nervousness and depression with irritability and short temper, and feelings of isolation had affected him frequently, and from February 2008 to the present time while working at the Zachary Construction Company, it affects him every now and then."

While a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability was forwarded to the Veteran for completion, it appears that he has not yet provided the VA with the necessary information.  On remand, a VA Form 21-8940 should again be forwarded to the Veteran for completion.

Additionally, the Veteran has not had a VA examination regarding his claim for TDIU which takes into account the combined impact of his service-connected disabilities.  On remand, he should be afforded the necessary examination(s). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for any VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  Then, readjudicate the Veteran's claims. If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHALE LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


